ORDER

Marvin D. Mayberry, a Michigan state prisoner, appeals pro se a district court order dismissing his civil rights complaint, filed pursuant to 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Mayberry filed this complaint against prison officials, alleging that he was being confined to his cell as a sanction for refusing work assignments, without due process. The district court dismissed the complaint for failure to state a claim, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l). Mayberry reasserts his claim on appeal.
Review of the complaint in this case reveals that it was properly dismissed for failure to state a claim, as Mayberry could prove no facts consistent with his allegations which would entitle him to relief. Jones v. City of Carlisle, Ky., 3 F.3d 945, 947 (6th Cir.1993).
Mayberry was not entitled to relief, as he has no liberty interest at stake to trigger due process protections. Confinement to his cell during work hours for refusal to accept a work assignment does not constitute an atypical and significant hardship. Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995); Rim-mer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir.1995) (administrative segregation). Because the complaint plainly failed to state a claim for relief on its face, the district court’s order of dismissal is hereby affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.